ITEMID: 001-107998
LANGUAGEISOCODE: ENG
RESPONDENT: ROU
BRANCH: ADMISSIBILITY
DATE: 2011
DOCNAME: CASE OF STANCIULESCU v. ROMANIA (N° 2)
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Alvina Gyulumyan;Egbert Myjer;Ineta Ziemele;Josep Casadevall;Kristina Pardalos;Luis López Guerra;Mihai Poalelungi
TEXT: 1. The applicant, Mr Marin Stănciulescu, is a Romanian national who was born in 1952 and lives in Piteşti.
2. The facts of the case, as submitted by the applicant, may be summarised as follows.
3. The applicant worked as a legal advisor to a private company, T. On 7 December 2001 his employer terminated his work contract on disciplinary grounds. Before being signed by the general director, the dismissal decision was also endorsed by another legal advisor, namely M.N.
4. The applicant lodged a judicial complaint against the dismissal decision, which he eventually won. During these proceedings, his former employer was represented by M.N.
5. When the applicant found out that M.N. had acquired a criminal conviction in 1996 for taking bribes while she was working as a public servant, he started bringing up this issue on every available occasion, mainly by making handwritten additions to various documents, such as his employer’s register of visitors, copies of the decision to terminate his employment contract, and so on, in which he wrote “no convicted persons”, “convicted of taking bribes”, “practising corruption”, “unworthy convict” and other similar remarks. In the various submissions made by him in the proceedings against his employer, he constantly referred to M.N. in terms which included “notorious accused”, “notorious criminal”, “convicted of taking bribes”, “deported by citizens for corruption”, “not knowing anything”, “citizen of doubtful morality”.
6. On 1 October 2003, M.N. lodged a criminal complaint against the applicant for defamation, also submitting a civil claim for compensation for non-pecuniary damage. The case was referred to the Piteşti District Court.
7. In his defence, the applicant argued that his employment contract had been unlawfully terminated by the plaintiff and that he had been forced to go to trial against a person not holding a law degree. He further submitted that he had a legitimate interest in referring to M.N. in this way and that in any event he could prove that the statements he made were true.
8. In a first-instance judgment of 24 June 2004, the Piteşti District Court found the applicant guilty of defamation and fined him 10,000,000 Romanian lei (ROL), approximately 246 euros (EUR). He was also ordered to pay M.N. ROL 25,000,000, approximately EUR 615, in compensation for non-pecuniary damage. The district court indicated that it was applying the minimum sentence for defamation to the applicant, considering that this sentence represented a sufficient warning for him to cease making such remarks about the plaintiff.
9. The district court found that the applicant had transferred the work litigation to a personal level and attempted to discredit M.N. on every available occasion. It looked at the various documents submitted by the parties, in which he made the references to M.N. It also noted that in the proceedings before it the applicant continued to use the same expressions and words about M.N.
10. As regards the applicant’s claims that he had provided proof that the statements were true, the district court noted that the applicant had failed to show what was the legitimate interest in obsessively repeating the statements, his only purpose being to cause distress to M.N every time they met: at her workplace, in court, in the street and even when she was with her family.
11. The applicant lodged an appeal, arguing that his statements were true and that M.N. by her own conduct had subjected herself to public contempt. The appeal was assigned to Hunedoara County Court. In a hearing of 22 November 2005, the applicant raised a constitutional challenge to Articles 206 and 207 of the Romanian Criminal Code (CC). The county court postponed its ruling on whether to refer the case to the Constitutional Court to 20 December 2005.
12. The Hunedoara County Court, in a decision of 20 December 2005 (drafted on 31 January 2006) dismissed his appeal. The county court concluded that the facts were correctly determined by the district court and that his argument that his statements were true was not valid, taking into account that he failed to show a legitimate interest in making those statements. It also took note that the applicant continued to make the same remarks about M.N. even when in court for the review of the criminal case against him.
13. Article 206 of the CC, as in force at the time of events, was worded as follows:
“Anyone who makes any statement or allegation in public, by any means, concerning a particular person, which if true would render that person liable to a criminal, administrative or disciplinary penalty or expose them to public contempt shall be liable to shall be imprisonment for between three months and three years or to the payment of a fine ....”
14. Article 207 of the CC read as follows:
“Evidence of the truth of such a statement or allegation is admissible where the statement or allegation was made in order to protect a legitimate interest. Where the truth of the statement or allegation is proved, no offence of insult or defamation will have been committed.”
15. The Constitutional Court, in a decision of 7 February 2002, dismissed a plea of unconstitutionality of Articles 205-207 of the CC. In so ruling, it decided that the possibility of providing evidence that the impugned statements or allegations were true represented a special circumstance for removing criminal liability. It concluded that subjecting this test of truth to the condition that the statements or allegations were made with a legitimate interest was perfectly consistent with the Romanian Constitution, which provided in its Article 30 § 6 that freedom of expression shall not cause prejudice to the dignity, honour and private life of a person.
16. Section 11 § 3 of Law no 47/1992 on the Organisation and Functioning of the Constitutional Court (“the Constitutional Court Act”) provides that decisions delivered by the Constitutional Court are generally binding and effective for the future.
